IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MAURICE G. HARGROVE SR.,             NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4716

AMERICAN STAFF
MANAGEMENT INC., and
NORMAN COMPANY,

      Appellees.

_____________________________/

Opinion filed April 19, 2017.

An appeal from an order of Judge of Compensation Claims.
Jonathan Walker, Judge.

Date of Accident: June 18, 2014.

Maurice G. Hargrove, pro se, Appellant.

H. George Kagan of Miller, Kagan, Rodriguez & Silver, P. L., for Appellees.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and WINSOR, JJ., CONCUR.